Citation Nr: 9927944	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a postoperative left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1964 to January 
1965.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  There is competent evidence in the record, which clearly 
and unmistakably shows that the veteran's post operative left 
shoulder injury preexisted service.  

2.  The post operative left shoulder injury did not increase 
in disability during service beyond natural progress.  


CONCLUSIONS OF LAW

1.  A post operative left shoulder injury preexisted active 
service and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  A post operative left shoulder injury was not aggravated 
by service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a pin worked out of his shoulder 
starting in basic training.  He states that the pin continued 
to work out of his shoulder while at Great Lakes, Naval 
Training Center in Illinois and was removed at the United 
States Naval Hospital in Great Lakes Illinois.  He asserts 
that he was perfectly fit for service and the presumption of 
soundness should apply.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).

The veteran has not contended and there is no indication that 
the veteran was in combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 1991) are not applicable.  

a.  Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (1998).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).

At entrance, examination of the left shoulder was "normal."  
Thus, no defects of the veteran's left shoulder were noted.  
Therefore, there is no examination disclosing defects when he 
entered active duty, and the veteran is entitled to a 
presumption of soundness.  

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a left shoulder injury existed 
prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The determination of whether there is clear and 
unmistakable evidence that the left shoulder injury existed 
prior to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

a.  Presumption of Soundness

On his report of medical history, dated January 1964, the 
veteran marked "no" for painful or trick shoulder and bone, 
joint or other deformity.  The veteran's enlistment 
examination, dated January 1964, was negative for upper 
extremity or musculoskeletal abnormalities.  

In August 1964 the veteran's left shoulder was examined.  The 
X-ray revealed an orthopedic screw transfixing the 
acromioclavicular joint.  Alignment and positioning was 
excellent.  There appeared to be some increased rarefaction 
along the tip of the screw, however, the symmetry of the 
radiolucency certainly did not suggest a pathological 
process.  There were no other findings of significance.  

Later, in August 1964 the veteran was admitted to the United 
States Naval Hospital in Great Lakes, Illinois.  The 
presenting diagnosis was dislocation, left acromioclavicular 
joints, effects of an old injury.  The veteran reported an 
injury to his left acromioclavicular joint in an automobile 
accident in August 1963.  Screw fixation was performed.  He 
noted recent symptoms related to the left shoulder, 
particularly aggravation by activity.

Physical examination on admission revealed tenderness over 
the left acromioclavicular joint.  Abduction was the same as 
on the opposite side with only limited flexion of the last 
thirty degrees and slight loss of external rotation.  X-rays 
of the left acromioclavicular joint revealed a screw 
transfixing the joint with considerable absorption of bone 
about the screw.  

The screw was removed.  Postoperatively, the wound healed 
primarily, and the veteran was essentially asymptomatic.  The 
physician noted that symptoms related to an arthritic 
condition may develop in the future, but at the present time 
the veteran regained his full motion and was fit for duty.  
It was determined that the symptoms did not exist prior to 
entry and that the symptoms were in the line of duty and not 
due to misconduct.  

In September 1964 the veteran was admitted to the United 
States Naval Hospital for dislocation of the left 
acromioclavicular joint, late effects.  Symptoms recurred on 
trial of duty and the veteran was sent back to orthopedics on 
consultation.  He was to be rescheduled for admission for 
excision of distal clavicle.  The veteran refused the 
operation.  The orthopedic surgeon suggested a 
neuropsychiatric consultation.  The veteran made no mention 
of having had orthopedic surgery at the time of enlistment.  

In October 1964 the veteran was seen for symptoms of left 
shoulder pain.  He was advised by the orthopedic surgeon that 
an operation may or may not help him.  The veteran decided to 
reject surgery.  He related that his performance in duty was 
impaired, as he could not lift heavy objects.  The veteran 
desired separation from the service, as he did not like his 
job.  

The veteran was admitted to the United States Naval Hospital, 
in Great Lakes, Illinois in November 1964.  The diagnosis was 
traumatic arthritis of the left acromioclavicular joint.  
Symptoms related to his activity recurred and persisted and 
the veteran was unable to perform his duties.  

Examination on admission revealed healed incision over the 
left acromioclavicular joint.  Local tenderness was present.  
There was a full range of motion in the shoulder with pain 
being noted at full abduction.  X-ray of the left shoulder 
revealed considerable irregularity of the articular surfaces 
of the left acromioclavicular joint.  

The veteran refused excision of the distal clavicle.  This 
was considered reasonable since no guarantee could be given 
to insure rendering him fit for duty.  

The Board of Medical Survey, in January 1965, determined that 
the veteran did not meet the minimum standards for enlistment 
or induction.  The veteran was found to be unsuitable for 
further United States Naval Service by reason of physical 
disability.  The physical disability was neither incurred in, 
nor aggravated by, a period of active military service.  It 
was the further opinion of the Board of Medical Survey that 
the condition represented a normal progression of the 
disorder, which prevailed prior to the current period of 
active military service.  The Board of Medical Survey 
recommended that the veteran be discharged from the United 
States Naval Service.  

The Board finds that the Board of Medical Survey's finding in 
service that the veteran's left shoulder injury preexisted 
service is clear and unmistakable evidence that such 
preexisted service.  There was evidence based on history and 
examination of a preservice injury as provided by the veteran 
and a preservice surgical procedure.  The Board of Medical 
Survey's findings were based upon the veteran's service 
medical records and medical principles.  The Board finds that 
the presumption of soundness at entry has been rebutted by 
clear and unmistakable evidence.  

The Board notes that there is competent evidence to the 
contrary.  In August 1964, there was an opinion of did not 
exist prior to enlistment (DNPETE), in line of duty.  
However, this opinion is provided little probative weight.  
The body of that same medical report notes that the injury 
had been in August 1963.  As a factual matter, August 1963 
predates service.  It was also established that the screw 
fixation had been performed.  Even at this date, the veteran 
does not contest the fact that the initial surgery had been 
performed prior to service.  

When all of the evidence is reviewed, it is clear and 
unmistakable that a post operative left shoulder injury 
preexisted service.  

b.  Presumption of aggravation

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and convincing evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (1998); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of the underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

At the VA examination, dated April 1998, the veteran reported 
that he underwent surgery in 1961 on his left shoulder with 
pin insertion for a possible shoulder separation.  He 
underwent removal of the pin while in service.  The veteran 
informed the examiner that he had not undergone any surgical 
procedure since on the shoulder.  He complained of constant 
shoulder pain.  He reported being right-handed.  He 
complained of increased pain with lifting, and especially 
reaching overhead.  The veteran reported limited range of 
motion of his shoulder and intermittent numbness of the left 
index finger and thumb.  

Examination of the veteran's left shoulder revealed a well-
healed, nontender 11-cm horizontal superior scar.  Abduction 
was 90 degrees and forward flexion was 120 degrees.  Internal 
rotation and external rotation were each 45 degrees.  
Strength was diminished 25 percent.  Sensation was intact.  
The diagnosis was residuals of a left shoulder injury 
postoperative.  

X-ray of the left shoulder showed no significant 
abnormalities of the bone, joint or soft tissue structures.  
The impression was radiographically normal shoulder.  

Lay statements from a friend, a neighbor, a co-worker and an 
employee of the veteran's describe his post-service left 
shoulder and arm pain which he attributed to the removal of 
the pin from his shoulder in the Navy.  One of the veteran's 
friends stated that the veteran continued to work with no 
problems after his car accident and shoulder surgery.  The 
veteran told him later that he was discharged from the Navy 
because of pain and problems caused by the pin working out of 
his shoulder and having to be removed.  

An employee of the veteran's wrote that the veteran owned and 
worked in an auto body shop.  He stated that he was hired 
because the veteran was having trouble with his shoulder and 
could not do a lot of the work in the shop.  The employee 
indicated that the veteran told him of a pin in his shoulder, 
which worked its way out while he was in boot camp.  The 
veteran told him that the pin was removed while he was in 
service and that he had trouble doing anything with his arm 
and had pain in it continuously.  The employee wrote that the 
veteran's shoulder and hand became worse and all the veteran 
could do most of the time was answer the telephone and pick 
up parts for the shop.  The veteran decided to close his shop 
in 1978.  The employee stated that the veteran continues to 
have pain in his left shoulder and that it held him back in a 
lot of things his tried to do.  

A co-worker of the veteran's wrote that he met the veteran in 
1987 and that they worked together for about 3 to 31/2 years.  
He stated that they loaded and unloaded steel tubing over 
their heads.  The veteran had a lot of trouble with his left 
shoulder and arm.  The co-worker indicated that the veteran 
did not say much about it but did tell him he had surgery on 
it in the service, and had a lot of pain in it since.  The 
co-worker knew that the veteran took a lot of pain relievers 
in an eight-hour shift and also missed a lot of work.  The 
co-worker reported that one night he was working with the 
veteran and his shoulder gave out while loading the furnace 
and hurt his neck.  After a couple of surgeries and 2 years 
later the veteran was totally disabled, due to his shoulder.  
The co-worker stated that the veteran had not been able to 
work since.  

The veteran's neighbor wrote that the veteran bought a farm 
near him in 1978 and that one day the veteran asked him if he 
could help him a couple of days a week.  He stated that the 
veteran told him that he had been in the Navy and had a pin 
taken out of his shoulder that was giving him a lot of 
problems.  The neighbor wrote that the veteran complained 
that most of the time his shoulder felt as though it were out 
of place and his hand would go numb.  The neighbor indicated 
that they helped them all they could and sometimes it became 
a full time job.  There were days in which the veteran could 
not do anything with his arm.  The veteran left the farm 
around 1985 still having a lot of problems and pain with his 
shoulder.  

At the RO hearing, held January 1999, the veteran testified 
that he had a shoulder injury prior to service and had a 
screw or a pin in his shoulder.  He stated that his shoulder 
did not give him any trouble before he went into the service 
and that he worked in farming and construction before going 
into the service.  The veteran asserted that he never sought 
treatment of any kind for his shoulder prior to service.  He 
reported that while in boot camp the pin started to work its 
way out and he was transferred to maintenance, where the pin 
continued to work out further.  The veteran indicated that 
the surgeon who placed the pin told him that the pin would 
stay in for life.  He testified that the surgeon said that he 
would never remove the pin.  

The veteran stated that the pin kept working out.  They 
finally took him in to the hospital and operated on it, and 
took the pin out.  He asserted that he did not recall 
receiving physical therapy after the surgery.  The veteran 
reported problems after the pin was removed but returned to 
active duty, in maintenance, for a short time; no more than a 
day or so.  However, he returned to the hospital and they 
discussed surgery on his shoulder again.  The veteran 
indicated that he was placed on light duty in the hospital 
but his shoulder did not improve.  He worked in the laundry 
room folding towels two hours in the morning and two hours in 
the evening.  The veteran stated that they could not 
guarantee that the surgery would help and that they surveyed 
him out of the military.  

The veteran testified that since separation from service his 
shoulder did not improve.  He stated that he went to a couple 
of doctors and they told him there was nothing to do but live 
with it.  The veteran reported that the first doctor he saw 
was about a year after separation from service.  But that 
doctor only gave him pain relievers.  He asserted that while 
working in meat pack plant there were days when he could not 
lift his arm.  The veteran indicated that his arm felt as if 
his elbow or something was out of joint and its wanting to 
pop back in or tear or something.  

He testified that there was tingling and numbness at the end 
of his fingers and thumb.  The veteran stated that they would 
go numb for about half a day and then come out of it.  He 
asserted that it always felt as if his shoulder was inflamed 
in the joint itself.  The veteran reported that he no longer 
worked because he was disabled and that the symptoms remained 
essentially the same.  

The Board notes that there is competent evidence that 
supports the veteran's position.  In August 1964, an examiner 
noted that the condition did not exist prior to enlistment 
and was in the line of duty.  There was also a notation of 
the condition aggravated by activity.  This evidence meets 
the minimum criteria for establishing a well-grounded claim 
on the basis of aggravation.  Against this background, there 
was a far more probative opinion from the Board of Medical 
Survey.  Unlike the August 1964 statement, there are not 
internal conflicts in the Survey record.  The August opinion 
was to the effect that the condition did not exist prior to 
service, yet established a preservice history of injury and 
surgery.  The August 1964 examiner also noted that there was 
an "old injury" and the only identified injury was the 
preservice 1963 injury.  Against this background, the Board 
of Medical Survey contained no internal conflicts in the 
facts.  The Medical Board then specifically advanced that the 
condition preexisted service, that there had been no 
aggravation during service and that his present condition 
represented normal progression of the disorder that had 
preexisted service.  Although the Board of Veterans' Appeals 
has no competent evidence that traumatic arthritis preexisted 
service (as distinguished from the postoperative injury) the 
Board of Medical Survey specifically included traumatic 
arthritis in the determination that there had been no 
aggravation and that the condition represented normal 
progression of the disorder.  

The Board concludes that based on the far more reasoned 
opinion of the Board of Medical Survey there is clear and 
convincing evidence that the postoperative disorder 
preexisted service and that all identified manifestations, 
including the traumatic arthritis represented "natural 
progression" of the preservice disability.  

The veteran's own statements and that of the lay informants 
that there had been an increase in disability in service are 
not probative of the issue at hand.  Lay assertions of 
medical causation, or in this case, of aggravation of a 
preexisting disease, cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  Wilkinsonv. Brown, 8 Vet. App. 263,268 
(1995); see also Moray v. Brown, 5 Vet. App. 211,214 (1993).  
While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  See Stadin v. 
Brown, 8 Vet. App. 280,284 (1995); Robinette v. Brown, 8 Vet. 
App. 69,74 (1995).  Routen v. Brown, 10 Vet. App. 183 (1997).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  Ultimately at separation the Board 
of Medical Survey determined that the veteran's left shoulder 
disability was a continuation of a preexisting injury.  This 
regulation does not help the veteran.  

Therefore, the Board concludes that there is clear and 
unmistakable evidence that the shoulder disability preexisted 
service and that there was no aggravation during service.  
There s no doubt to be resolved.


ORDER

Service connection for a post operative left shoulder injury 
is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

